Citation Nr: 1726609	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-46 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for atopy manifested by a skin disorder and joint aches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1999.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the appeal now resides with the RO in Houston, Texas.

The Board notes that the issues originally on appeal were a skin condition and joint aches.  However, the October 2012 VA examiner diagnosed the Veteran with atopy that has manifested by skin rashes and joint aches.  Therefore, the Board has combined and recharacterized the issues on appeal to reflect his current diagnosis.

The Board also notes that the Veteran submitted a timely notice of disagreement to a March 2016 rating decision that denied entitlement to service connection for a bilateral foot disorder, characterized by pes planus, plantar fasciitis and hammer toes.  As the Veteran's electronic file indicates that the RO has acknowledged receipt of this timely notice of disagreement, the Board declines to take jurisdiction over these issues until they have been properly perfected and certified to the Board for review.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  The Veteran's skin disorder and joint aches are manifestations of atopy.

2.  The Veteran's atopy is not related to military service.



CONCLUSION OF LAW

The criteria for service connection for atopy manifested by a skin disorder and joint aches have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and a VA examination with an addendum are associated with the claims file.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection

The Veteran is claiming entitlement to service connection for a skin condition and joint aches.  With regards to his skin condition, he asserts that he has multiple chemical sensitivity, contact/atopic dermatitis, and red patches.  He also asserts that he has joint aches when exposed to chemicals.  He states that his exposure to chemicals and cleaning agents in his military occupation as a dental hygienist led to him absorbing the agents that caused changes to his chemical structures.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 C.F.R. § 3.304 (2016).  

Based on the evidence as detailed below, the Veteran's claim for service connection for atopy manifested by a skin disorder and joint aches is denied.  As an initial matter, the Board notes that in October 2012, a VA examiner diagnosed him with atopy that manifested in skin rashes as well as joint aches - the two symptoms on appeal.   

Next, the Veteran's entrance examination is absent of any complaints regarding atopy.  The Board acknowledges that service treatment records reflect complaints of a skin disorder and joint aches.  He was diagnosed during service with a seborrheic dermatitis and pseudofolliculitis barbae, the latter of which will not be addressed as it is already a service-connected disability.  He also suffered from joint aches at different times that were alternatively associated with sinusitis and a virus.  It does not appear that either the skin disorder or the joint aches during service are representative of a chronic disorder.  The Veteran's separation examination did not clinically observe any skin disorders or joint aches, nor were there complaints of a relevant symptomatology for the remainder of his active duty service.

In fact, the post-service evidence does not reflect symptoms related to atopy until August 2006, when he reported joint aches, and November 2006, when the Veteran reported an itchy rash.  The Board emphasizes that because he left service in April 1999, it was not until approximately seven years later that he complained of atopic symptoms.  Therefore, continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent to diagnose an atopic disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board finds that the Veteran has not specifically asserted that he has suffered from atopy since military service.  Instead, he only filed a claim for the manifestations of atopy in March 2010.  Although he asserts that his atopic symptoms are due to military service, he never actually states that he has suffered from atopy since military service.  In his claim, he states that his atopy started in 2006.  Therefore, the Board finds that continuity is not established based on the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between his atopy and his military service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's atopy to active duty, despite his contentions to the contrary.

First, there are no treatment records establishing that the Veteran's atopy is related to active duty, nor has any physician asserted that such a relationship exists.  Instead, the Board assigns significant probative value to the examinations and addendum opinion provided by the VA examiner in August 2010 and October 2012.  

After a thorough examination of the Veteran, the examiner concluded that the Veteran's atopy is less likely than not caused by or a result of his military service.  Specifically, the examiner observed that it was only starting in 2005 that the Veteran developed joint aches and rashes due to skin contact with chemicals.  The examiner further stated that medical providers in service did not find a history of exposure to chemicals when treating his symptoms.  Instead, his joint aches were linked to underlying conditions such as sinusitis.  Similarly, his seborrheic dermatitis observed in service subsided with treatment with no recurrence.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disorder to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Board acknowledges that the Veteran asserts that his absorption of chemical agents during his position as a hygienist in the military led to his atopy.  However, he has not provided any medical opinions or documentation suggesting that a relationship between the two is plausible.  Although the Veteran is competent to testify that he suffers from symptoms of atopy such as joint aches and skin rashes, he is not competent to provide a medical opinion linking symptomatology during service to atopy.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's atopy to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for atopy manifested by a skin disorder and joint aches is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


